Title: From George Washington to David Stuart, 11 December 1787
From: Washington, George
To: Stuart, David

 

Dear Sir
Mount Vernon 11th Decr 1787

Not recollecting till this moment, the Winter regulation of the Post; & being desirous of getting the Loan Office certificates (herewith enclosed) to you before you shall have left richmond; I have scarcely time to acknowledge the receipt of your favor dated the 4th Instt, much less to write more fully on the subject of my Back Lands. I now pray, if it is in your power, to obtain the Interest on my Certificates that you would do it—for I can truly say that at no period of my life have I ever felt the want of money so sensibly as now—among other demands upon me, I have no means of paying my Taxes—the Certificate for the Executed Negro ought to be discharged, I should think—this I also send. And let me beg of you to enquire in what manner, and by what certain Channel, I could open a correspondence with Mr Lewis (his Chn name I know not) on the Kanhawa; and whether it is likely he would act as an Agent for me in the Renting of my Lands on the Kanhawa & Ohio above it. I have not time to add more; hardly expecting this letter will get to the Post Office in time. Yrs Sincerely

Go: Washington

